Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 4 to Form SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GLOBAL AIRCRAFT SOLUTIONS, INC. Trading Symbol  GACF.OB (OTCBB Market) Nevada 84-1108499 (State or jurisdiction (Primary SIC Number) (IRS Employer Identification No.) of incorporation) P.O. Box 23009, Tucson, AZ 85734 (Address and telephone number of principal executive offices) 520-294-3481 (Telephone) Approximate date of proposed sale to the public: As soon as practicable after the Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [ ] If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. [X] The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No. 4 to the Registration Statement declared effective on February 8, 2006 further amends our Post Effective Amendment No. 3 filed on November 13, 2007 to include the signature of an additional director, Lawrence Mulcahy, to constitute a majority of directors signing the Post Effective Amendment. Except for the amendment to the signature page, the Post effective Amendment No. 3 filed on November 13, 2007 remains unchanged. SIGNATURES In accordance with the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe it meets all of the requirements for filing Form SB-2A and authorized this registration statement to be signed on its behalf by the undersigned, in the city of Tucson, state of Arizona, on November 9, 2007. Registrant /s/ John B. Sawyer John B. Sawyer, President/Director Principal Executive Officer Date: November 9, 2007 In accordance with the requirements of the Securities Act of 1933, this registration statement was signed by the following persons in the capacities and on the dates stated: /s/ Ian Herman November 9, 2007 Ian Herman, Chairman/CEO/Director Date /s/ John B. Sawye r November 9, 200 7 John B. Sawyer, President/Director Principal Executive Office r Dat e /s/ Patricia Graham November 9, 2007 Patricia Graham, Principal Accounting Officer Date /s/ Gordon D. Hamilton November 9, 2007 Gordon D. Hamilton, Directo r Dat e /s/ Lawrence Mulcahy November 9, 2007 Lawrence Mulcahy, Director Date 2
